DETAILED ACTION
This action is in response to Applicant’s submission dated July 7, 2022.  Claims 1, 3-5, and 7-22 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 13, the 2nd to the last line, it appears that the language “extractor device” should be changed to the “at least one extractor device.”
Regarding Claim 22, line 2, the term “appliance” should be changed to include a period (i.e., “appliance.”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, and 7-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.   
Regarding Claim 1, line 8, it is not clear how the arrangement is “flexible.”  A similar rejection applies to both Claim 9, line 9, and Claim 10, line 6.
Specifically, regarding Claim 9, line 3, there is no antecedent basis for the language “at least one device.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 4, 7, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (U.S. Pat. Pub. No. 2013/0032456 A1, hereinafter “Nakajima”) in view of Kalb et al. (U.S. Pat. No. 6,198,175, hereinafter “Kalb”) and further in view of Baier (U.S. Pat. Pub. No. 2007/0181410). 
Specifically, regarding Claim 1, Nakajima discloses a device, the device comprising: an operating element (18), at least one position sensor (20; FIG. 1), configured for sensing a rotational position of the operating element (18), and at least one pressure-sensitive sensor (26; ¶¶ [0024], [0025]; FIG. 1), the at least one sensor being pressure-sensitive (¶¶ [0024], [0025]; FIG. 1, wherein pressure is applied via 23A, 23B),  the operating element (18) being configured in a form of a ring (FIG. 1).
Nakajima does not disclose (i) the central piece, and (ii) that the device is for operating a built-in kitchen appliance and that the box [is] for flexible arrangement in one of a front of a kitchen unit and a kitchen worktop.
However, Kalb discloses a central piece (10, including a chassis or box and internal components; FIGS. 7-8), an operating element (201; FIG. 8) mounted rotatably on the central piece (10; FIGS. 7-8), the central piece being formed by a built-in mounting box (“MB,” FIG. 6 reproduced and annotated below; 10 is built into a vehicle panel via the mounting box MB), the central piece comprising an installation receiving space for receiving electrical components (col. 10, l. 65 – col. 1, l. 9; FIG. 5-7), at least one sensor (203) being arranged in the installation receiving space (FIG. 4). 

    PNG
    media_image1.png
    784
    633
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kalb with those of Nakajima to simplify installation and replacement of appliance input assemblies or mechanisms. 
The combination of Nakajima and Kalb discloses substantially all of the limitations of the present invention but does not disclose that the device is for operating a built-in kitchen appliance and that the box [is] for flexible arrangement in one of a front of a kitchen unit and a kitchen worktop.
However, Baier discloses that the device is for operating a built-in kitchen appliance (¶¶ [0002], [0003]) and that the box [is] for flexible arrangement in front of a kitchen unit and worktop (¶¶ [0002], [0018]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baier with those of Nakajima and Kalb to provide increased operational functionality for a kitchen appliance user. 
Regarding Claim 4, the combination of Nakajima and Baier discloses substantially all of the limitations of the present invention and Kalb further discloses that the central piece (10) forms a fixing means for an arrangement of the device in a piece of furniture (10; FIG. 2), but does not disclose that the installation receiving space is configured to receive a circuit board.  However, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  In the present case, it is well within the knowledge of one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a circuit board electrically coupled to the echo sensors within the receiving space (e.g., to simplify manufacturing processes, to simplify ease of external coupling via a circuit board harness, etc.). 
Regarding Claim 7, Nakajima discloses that an interface device (e.g., a top surface of 23A, 23B) for a signal-transmitting connection to the at least one hob (inherent via a rotary input-controlled hob).
Regarding Claim 8, Nakajima discloses a display device for displaying at least one operating parameter for operating the built-in kitchen appliance (e.g., a top surface of 23A and 23B, which display “OFF” and “AUTO,” respectively). 

Claims 9-13, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baier and Nakajima in view of Kalb.
Specifically, regarding Claim 9, Baier discloses a hob device comprising: at least one hob (¶¶ [0003], [0005]), and a device (10; FIG. 1) for operating the at least one hob (Abstract,  ¶ [0005]), but does not disclose the claimed (i) operating element and sensors and (ii) central piece. 
However, Nakajima discloses an operating element (18), at least one position sensor (20; FIG. 1), configured for sensing a rotational position of the operating element (18), at least one sensor (26; ¶¶ [0024], [0025]; FIG. 1), the at least one sensor being pressure-sensitive (¶¶ [0024], [0025]; FIG. 1, wherein pressure is applied via 23A, 23B), the operating element (18) being configured in a form of a ring (FIG. 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima with those of Baier to provide a simplified input mechanism that can be rotatably adjusted by a device user.  
The combination of Baier and Nakajima discloses substantially all of the limitations of the present invention but does not disclose the claimed central piece.
However, Kalb discloses a central piece (10; FIGS. 7-8), an operating element (201; FIG. 8) mounted rotatably on the central piece (10; FIGS. 7-8), the central piece being formed by a built-in mounting box (“MB,” FIG. 6 reproduced and annotated above; 10 is built into a vehicle panel via the mounting box), the central piece comprising an installation receiving space for receiving electrical components  (col. 10, l. 65 – col. 1, l. 9; FIG. 5-7), the at least one sensor (203) being arranged in an installation receiving space (FIGS. 4 and 6), wherein the central piece (MB) forms a leading-through means for an arrangement of the device in a piece of furniture (MB can be fed or led through opening OP in a vehicle panel; FIG. 6 above).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kalb with those of Baier and Nakajima to simplify installation and replacement of appliance input assemblies or mechanisms.
Regarding Claim 10, the combination of Baier, Nakajima, and Kalb discloses substantially all of the limitations of the present invention (as detailed with respect to Claim 9 above), and Baier further discloses a hob extractor system comprising a built-in kitchen appliance with at least one hob (¶¶ [0003], [0005]), and wherein the at least one device is for operating a built-in kitchen appliance (¶¶ [0002], [0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baier with those of Nakajima to provide increased operational functionality for a kitchen appliance user. 
 Regarding Claim 11, the combination of Baier, Nakajima, and Kalb discloses substantially all of the limitations of the present invention and Kalb further discloses the claimed modular construction (e.g., see FIG. 9).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kalb with those of Baier and Nakajima to simplify installation and replacement of appliance input assemblies or mechanisms.
Regarding Claim 12, the combination of Baier, Nakajima, and Kalb discloses substantially all of the limitations of the present invention but does not disclose the claimed exchangeable hob.  However, it would have been an obvious matter of design choice to utilize an exchangeable or replaceable hob (e.g., due to device malfunction) without requiring replacement of the entire system since Applicant has not disclosed that a replaceable hob solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a non-exchangeable, functioning hob. 
Regarding Claim 13, the combination of Baier, Nakajima, and Kalb discloses substantially all of the limitations of the present invention but does not disclose the claimed “at least another hob.”  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize “at least another hob” to provide increased simultaneous functionality since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 15, the combination of Baier, Nakajima, and Kalb discloses substantially all of the limitations of the present invention and Kalb further discloses that the central piece (10) forms a fixing means for an arrangement of the device in a piece of furniture (10; FIG. 2), but does not disclose that the installation receiving space is configured to receive a circuit board.  However, it has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  In the present case, it is well within the knowledge of one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a circuit board electrically coupled to the echo sensors within the receiving space (e.g., to simplify manufacturing processes, to simplify ease of external coupling via a circuit board harness, etc.). 
Regarding Claim 17, the combination of Baier, Nakajima, and Kalb discloses substantially all of the limitations of the present invention and Baier further discloses that the at least one device further comprises an interface device for a signal-transmitting connection to the at least one hob (¶¶ [0028], [0056], [0074]).
Regarding Claim 18, the combination of Baier, Nakajima, and Kalb discloses substantially all of the limitations of the present invention and Baier further discloses that the at least one device further comprises a display device for displaying at least one operating parameter for operating the built-in kitchen appliance (¶¶ [0019], [0051]).
Regarding Claim 19, the combination of Baier, Nakajima, and Kalb discloses substantially all of the limitations of the present invention and Nakajima further discloses that the at least one sensor is in signal connection with an operating zone (e.g., via 23A, 23B; FIG. 1), the operating zone being circumferentially surrounded by the operating element (18; FIG. 1).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima with those of Baier and Kalb to provide a simplified input mechanism that can be rotatably adjusted by a device user.
Regarding Claim 20, the combination of Baier, Nakajima, and Kalb discloses substantially all of the limitations of the present invention but does not disclose that the operating element is removable from the central piece.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a removable operating element to allow for ease of replacement upon damage or malfunction since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erichman, 168 USPQ 177, 179.
Regarding Claim 21, the combination of Baier, Nakajima, and Kalb discloses substantially all of the limitations of the present invention and Baier further discloses that the at least one device further comprises an interface device for a signal-transmitting connection to the at least one hob (¶¶ [0028], [0056], [0074]).
Regarding Claim 22, the combination of Baier, Nakajima, and Kalb discloses substantially all of the limitations of the present invention and Baier further discloses that the at least one device further comprises a display device for displaying at least one operating parameter for operating the built-in kitchen appliance (¶¶ [0019], [0051]).
Response to Arguments
Applicants response (hereinafter “Remarks”) submitted July 7, 2022 states that “A person of ordinary skill in the art would not combine the teachings of Nakajima et al. and Baier since Nakajima et al. refers to the special technical field of an operating device for automobiles, particularly the interior of vehicle cabins, whereas Baier refers to an operating device for an electric cooktop.”  See the last paragraph of page 9 of Remarks.  
However, the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 U.S.P.Q. 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek.
The cited references are classified in PCT class H01H (Baier, H01H9/00, and Nakajima, H01H19/14).  A search through class H01H (electric switches; relays; selectors; emergency protective devices) reveals devices for operation and associated operational fields, uses, physical embodiments, etc. (e.g., switches utilized in medical instrumentation, operational devices for mobile reception of collision avoidance detection parameters, etc.).  Although the manner in which each of the devices of Nakajima and Baier is employed differ, each reference reveals at least one device for operation and associated operational fields, uses, and physical embodiments.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima, Baier, and Kalb, as discussed above.
Applicant’s further arguments filed on July 7, 2022 have been fully considered.  However, Applicant’s arguments are moot because these arguments do not apply to the   current rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833